Citation Nr: 1127392	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-43 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with panic disorder.

2.  Entitlement to an initial rating higher than 30 percent for irritable bowel syndrome (IBS).

3.  Entitlement to an initial rating higher than 10 percent for a right shoulder disability.

4.  Entitlement to service connection for physiologic reflux (claimed as hiatal hernia, a gastrointestinal condition, and gastroesophageal reflux disease (GERD)).

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a respiratory disorder, including asthma.

7.  Entitlement to service connection for residuals of heat exposure.

REPRESENTATION

Appellant represented by:	 John Berry, Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran was a member of the U.S. Army Reserves with periods of active duty (AD) service from October 2001 to February 2002 and from January to December 2003.  His periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for IBS and a right shoulder disability, but denied service connection for physiologic reflux, an endocrine disorder, residuals of heat exposure, asthma, a left knee disorder, and PTSD.  The Veteran appealed the initial ratings assigned for the IBS and right shoulder disability (see Fenderson v. West, 12 Vet. App. 119 (1999)) and the denials of service connection for the other claimed conditions, except the endocrine disorder.

During the pendency of the appeal, the RO granted service connection for PTSD and assigned an initial 30 percent rating.  And the Veteran, in response, also appealed this initial rating.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Because they require further development before being decided on appeal, the Board is remanding the claims for service connection for a respiratory disorder, including asthma, and for residuals of a heat injury.  Since the Veteran is represented in this appeal by a private attorney, the remand of these claims will be directly to the RO rather than via the Appeals Management Center (AMC) in Washington, DC.  The Board is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  The Veteran's PTSD with panic disorder results in moderate social and occupational impairment with symptoms such as frequent panic attacks, irritable mood, and mild memory loss.  He has been divorced and had several jobs during the pendency of this appeal but has found new jobs and a new girlfriend.  He has meaningful interpersonal relationships with this girlfriend, as well as with his mother, father, ex in-laws, and a longtime childhood friend, though to a lesser extent with his former wife, their daughter, and two other acquaintances.

2.  As a result of his active military service, the Veteran has gastrointestinal disability that includes IBS and physiologic reflux (due to GERD, hiatal hernia, etc.), and his associated symptoms are heartburn about twice a week after eating, abdominal cramping, and loose watery bowel movements after meals.

3.  The Veteran's right shoulder disability, affecting his dominant (major) upper extremity, is manifested by pain and weakness on motion but nearly full range of motion.

4.  As a left knee disorder is not indicated in the Veteran's service treatment records (STRs) or VA treatment records and was not detected during his December 2007 VA compensation examination either, the weight of the competent and credible evidence is against finding that he has a left knee disorder.



CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent rating for the PTSD with panic disorder, though no greater rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2.  The physiologic reflux (due to GERD, hiatal hernia, etc.), like the already service-connected IBS, was incurred in or aggravated by the Veteran's active military service; but the criteria are not met for a rating higher than 30 percent for this conglomerate gastrointestinal disability.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.1-4.14, 4.112-4.114, Diagnostic Codes 7319, 7346 (2010).

3.  The criteria are met, however, for a higher 20 percent rating for the right shoulder disability, though no greater rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5019, 5201 (2010).

4.  The Veteran does not have a left knee disability due to disease or injury incurred in or aggravated by his active military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2007, prior to initially adjudicating his claims in May 2008, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well apprising him of the downstream disability rating and effective date elements of his claims.  

And as for the claims for higher initial ratings, in cases as here where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability or effective date, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And the Veteran received these required SOCs in October 2009 and February 2010 citing the applicable statutes and regulations and discussing why higher initial ratings were not assigned.  So he has received all required VCAA notice concerning his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He also was examined for VA compensation purposes in December 2007 and March 2009.  These examination reports and the medical and other evidence in the file contain the information needed to assess the severity of his psychiatric, gastrointestinal, and right shoulder disabilities, the determinative issue concerning these claims.  So additional examination is not needed to fairly decide these claims.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, too, Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (indicating a new examination is not required by the mere passage of time).

VA also afforded the Veteran a medical examination in December 2007 to determine whether he had a left knee disability attributable to his military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no further notice or assistance to him with his claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Whether a Higher Initial Rating is Warranted for the PTSD with Panic Disorder

The Veteran filed a claim for service connection for PTSD in November 2007.  In October 2009, the RO granted this claim and assigned an initial 30 percent rating.  He appealed for a higher initial rating.

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board must consider whether to "stage" the rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a "staged" rating would be necessary.  


The Veteran's psychiatric disorder has been evaluated under the General Rating Formula for Mental Disorders.  Under these criteria, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.


A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule addressing service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent and representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Higher scores correspond to better functioning of the individual.

According to the DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type, frequency and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Applying these criteria to the facts of this case, the Board finds that the Veteran's PTSD warrants a higher 50 percent rating, though no greater rating.  The evidence supporting this conclusion is the reports of his two VA examinations - the initial one in December 2007 and the more recent mental status evaluation in March 2009, and his VA outpatient treatment records dated from February 2008 through March 2010.

The December 2007 VA evaluation found the Veteran was neatly dressed and had good personal hygiene.  His eye contact was appropriate and his speech was fluent and coherent.  His mood was moderately anxious.  There was no evidence of impaired thinking or communications.  There was no evidence of delusions or hallucinations.  There was no evidence or reports of inappropriate behavior.  He indicated difficulty remembering to complete certain tasks and where he had left objects like his keys.  He also mentioned daily panic attacks during which he would have to go to the restroom to relax.  He added that he had difficulty falling asleep and staying asleep.  He reported nightmares about Iraq.  The examiner diagnosed PTSD and panic disorder without agoraphobia and assigned a GAF score of 50.

A February 2008 VA outpatient treatment record also list a GAF score of 50.  The Veteran reported having difficulty sleeping, recurring dreams of flying over Iraq, and waking in a cold sweat.

A May 2008 VA outpatient treatment record indicates a slightly higher GAF score of 54.  The Veteran reported feeling less irritable with his then current medication, but continuing to have nightmares.  The examiner indicated the Veteran had good eye contact and that his speech was within normal limits.  He was calm, cooperative and coherent.  His mood was irritable.  His affect was appropriate.  His judgment and insight were fair and his thoughts clear and coherent.

A September 2008 VA outpatient treatment record indicates a still higher GAF score of 58.  The Veteran reported ongoing conflict with his wife, especially regarding his alcohol consumption.

A December 2008 VA outpatient treatment record indicates the Veteran was alert and well oriented (to time, person, place, situation, etc).  His speech also was within normal limits.  He was calm, cooperative, and friendly.  His mood was dysphoric and affect blunted.  His thoughts were clear and coherent.  He had fair insight and judgment.  He reported irritability and difficulty sleeping.  He also reported continuing relationship problems with his wife.  The examiner assigned a GAF score of 57.

A January 2009 VA outpatient treatment record list an even higher GAF score of 65.  The Veteran was oriented and alert.  He was cooperative with the examiner.  His mood was anxious and affect congruent.  His speech, thought, judgment, insight and memory were all within normal limits.
 
The March 2009 VA evaluation found the Veteran was clean and appropriately dressed.  He was oriented to person, place, and time.  His affect was appropriate and his speech was clear, coherent, and spontaneous.  His mood was anxious and he was constantly bouncing his knees or twirling his hat throughout the interview.  His thought processes and thought content were unremarkable; his judgment was intact and he had insight to understand he has a problem.  He reported panic attacks with clammy hands, tingling in his fingers, dizziness, and racing heart.  He denied homicidal thoughts but indicated that he occasionally thinks of suicide although he has no intent to kill himself.  His memory was normal.  He reported symptoms of his PTSD as distressing memories of Iraq every day, panic attacks 2-3 times a month, feelings of being on guard or being numb most of the time, difficulty sleeping nightly with nightmares 4-5 times a month.  The examiner diagnosed PTSD, major depressive disorder, and panic disorder with agoraphobia and assigned a GAF score of 60.

An August 2009 VA outpatient treatment record indicates a GAF score of 55.  The Veteran reported that he had separated from his wife three months earlier and was now divorced.  He also reported living with his brother and his brother's family.  He also indicated being let go from his job for not meeting performance standards, but he acknowledged that a behavioral problem was not a factor in his termination.  He also mentioned feeling irritable all the time and isolating himself.

A November 2009 VA outpatient treatment record indicates a GAF score of 55.  The Veteran was still living with his brother.  He reported nightmares once a week.  His mood was dysphoric and irritable, but his thoughts, cognition, judgment, and insight were intact.

A March 2010 VA outpatient treatment record indicates a GAF score of 60.  The Veteran was living with his girlfriend, instead of his brother.  He reiterated that he had not worked since September 2009.  He said he was still having sporadic panic attacks and nightmares 2-3 times a month.

The Veteran's disability warrants the higher 50 percent rating because he has panic attacks more than once a week, apparent difficulty in understanding complex commands, impairment of short and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  A December 2008 VA outpatient treatment record also indicates a blunted affect.  He reported experiencing panic attacks as frequently as daily during his December 2007 VA mental status evaluation, versus about 2-3 times a month during his more recent March 2009 VA mental status evaluation and more sporadically according to the March 2010 VA outpatient treatment on account of better management with his medication.

In his November 2009 notice of disagreement (NOD), he indicated that he had difficulty remembering the process for cleaning carpets.  And memory loss has been indicated at other times, as well, such as during his December 2007 VA mental status evaluation when he reported frequently forgetting where he had placed his keys.  His mood also was irritable during most of his VA mental status evaluations and in the course of his outpatient treatment visits.

As for his social functioning, during his March 2009 VA mental status evaluation the Veteran indicated he had been married for three years but that he and his wife fought every day.  He also reported difficulty caring for his infant daughter because he does not know how to react when she cries.  Conversely, he acknowledged having good relationships with his mother, father, and mother-in-law.  He mentioned having one close friend since childhood and two others that he interacts with socially but trust less.  The August 2009 VA outpatient treatment record indicates he and his wife had divorced and that he was living with his brother as a consequence.  But the March 2010 VA outpatient treatment record indicates he was living instead with a new girlfriend, and he reported the relationship with his girlfriend was good.  This evidence shows he is able to maintain some meaningful relationships such as with his mother, father and brother, albeit is having difficulty maintaining other relationships such as with his former wife and their daughter.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

And as for his occupational functioning, during his March 2009 VA mental status evaluation the Veteran indicated he had worked for two years as a telephone representative for a company which schedules installations for other companies.  He said he was able to do his then current job because it was fairly low key, but that he had quit jobs in the past on account of them being too stressful.  This suggests a contribution from his panic disorder (anxiety, etc.) associated with his PTSD.

But he also went on to acknowledge that he had not missed any time from work due to his PTSD, although he was frequently tardy to work due to oversleeping.  He reported receiving negative marks for his voice tone being too curt or short with customers, not showing enough empathy and not using enough affirmative statements.  He reported feeling irritable with customers.  The August 2009 VA outpatient treatment record indicates he was no longer employed as an appointment-setter.  But from statements in his November 2009 NOD, it appears he was employed as a carpet cleaner for several months after losing his job scheduling installations.  He mentioned that driving the truck reminded him of Iraq and that he resultantly quit the job.  The March 2010 VA outpatient treatment record indicates he had been unemployed since September 2009.  This evidence confirms he is having significant difficulty keeping a job, but not necessarily that he is entirely unable to work on account of his PTSD with panic disorder.

The reports of his VA compensation examinations and outpatient treatment records list GAF scores ranging from 50 to 65.  Summarily speaking, according to the DSM-IV, a GAF score in the 41-50 range indicates there is "serious" social and occupational impairment, whereas a GAF score in the 51-60 range indicates there is "moderate" social and occupational impairment, and a GAF score in the 61-70 range indicates there is just relatively "mild" social and occupational impairment.

Most of the Veteran's GAF scores have fallen in the 51-60 range; this occurred when seen in the VA outpatient clinic in May, September and December 2008, also during his March 2009 VA compensation examination, and when more recently seen in the VA outpatient clinic in August and November 2009 and in March 2010.  There were only two occasions, in comparison - during his December 2007 VA compensation examination and when later seen in the VA outpatient clinic in February 2008, when his GAF score was lower, 50, so even then just on the fringe of the 41-50 range versus the 51-60 range where most of his other scores have fallen.  There additionally was just one instance, when seen in the VA outpatient clinic in January 2009, when his GAF score was higher, 65, and outside this medium.  So, overwhelmingly, he has had "moderate" social and occupational impairment versus "severe" or just "mild".

The fact that he has had difficulty keeping a job is consistent with his two GAF scores of 50, as this is one of the factors contemplated by a GAF score in this lower range.  But consider also that he received that lesser score in December 2007 and February 2008, so early on, and all of the scores since have been noticeably higher - including when again measured just a short time later that same year in May, September and December 2008, and again the following year in January, March, August and November 2009, and most recently in March 2010.  Indeed, the vast majority of his GAF scores, which have fallen in the 51-60 range, so a bit higher, contemplate that he only has a few friends, which he has indicated to be the case, and that he has conflicts with peers or co-workers, which he also has acknowledged were reasons he was unable to continue working in his job scheduling appointments because of his demeanor, tone and attitude towards others like customers, etc.

According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Veteran admittedly is having difficulty in his social and occupational functioning, as evidenced by his divorce and losing his job.  But he is still able to maintain some meaningful personal relationships, such as with his mother, father, brother, and long-time childhood friend, and was able to find and even move in with a new girlfriend after his divorce.  He also has been able to obtain new jobs that, by all accounts, are equally substantially gainful and is independent in his activities of daily living.  Thus, on the whole, his symptoms and resultant disability are most appropriately rated at the 50 percent level versus, say, the lesser 30 percent level or higher 70 percent level.  38 C.F.R. §§ 4.3, 4.7.

When determining whether there is "mild," "moderate" or "serious" social and occupational impairment, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran has evidenced an irritable mood, mild memory impairment and reported frequent panic attacks; however, his judgment, speech, and cognition are unimpaired.  He also has not had any homicidal tendencies or ideation and only remotely contemplated suicide, without any real or active intent to actually follow through on this.  He also always has been correctly oriented in all spheres (to time, person, place and situation) and appropriated dressed, etc.  So his type and frequency of symptoms are most consistent with a rating at the 50-percent level.  As his condition, on the whole, has never been more than 50-percent disabling since the granting of service connection, there is no basis to "stage" this rating under Fenderson, although he is entitled to this higher rating retroactive to November 8, 2007, the date of receipt of his underlying claim for service connection for this disability.

III.  Whether a Higher Initial Rating is Warranted for the IBS, Including First Considering Whether Service Connection is Additionally Warranted for Physiologic Reflux (Claimed as Hiatal Hernia and GERD, etc.)

In March 2008, the Veteran filed a claim for service connection for a gastrointestinal disorder that he said included GERD, acid reflux, hiatal hernia, and IBS.  In May 2008, the RO granted service connection for the IBS but denied his claims for the remaining gastrointestional disorders.  He appealed the 30 percent rating assigned for his IBS as well as the denial of his claims for service connection for these other gastrointestinal disorders.  The Board will discuss these claims concurrently since there is overlapping symptomatology and the Board is unable to differentiate or parcel out the extent of symptoms that are a residual of the IBS versus or in addition to those attributable to the physiologic reflux (GERD, acid reflux, hiatal hernia, etc.).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, requiring that reasonable doubt on any issue material to the claim be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.)

So, in effect, the Board is granting service connection for the physiologic reflux (GERD, acid reflux, hiatal hernia, etc.) as disability, aside from or in addition to the IBS, which is due to disease or injury incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Board, however, must then assess the severity of this disability in relation to the applicable rating criteria.

The Veteran's IBS has been rated under 38 C.F.R. § 4.114, DC 7319, for irritable colon syndrome.  DC 7319 provides a noncompensable (0 percent) rating for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned if there is moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  And a 30 percent evaluation, which is his existing rating, is assigned if there is severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation and more or less constant abdominal distress.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.

Under DC 7346 for hiatal hernia, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent evaluation, but of lesser severity than is required for that evaluation.  A 30 percent rating requires persistently-recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, all of which is productive of a considerable impairment of health.  A 60 percent rating for hiatal hernia is warranted where there is pain, vomiting, material weight loss, and hemetemasis or melena with moderate anemia; or, other symptoms productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Under DC 7346, "material" weight loss is a criterion for a higher disability rating.  This term is not defined by the regulation; however, 38 C.F.R. § 4.112 defines the term "substantial weight loss" as meaning a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

Separate ratings for DCs 7301 to 7329 and 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the code that represents the predominant disability picture.  But the rating must be elevated to the next higher rating where "the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.114.  To the extent the DCs listed exclude those of the upper digestive tract (mouth, lips, tongue, esophagus) and lower digestive tract (anus and rectum), separately rated disabilities may be permissible so long as each disability is found to exhibit different symptoms.  See also Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case at hand, the relationship between a gastrointestinal disorder to service has been established by the granting of service connection for the IBS.  As stated in 38 C.F.R. § 4.114, while differing in the site of pathology theses disorders produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  The Board finds no practical means or purpose in differentiating between the Veteran's IBS and physiologic reflux.  Instead, the question is how his symptomatology is best evaluated to take into account the frequency, severity and extent of his consequent disability.  According to 38 C.F.R. § 4.114 it is not possible to receive both a rating under DC 7319 for IBS and under DC 7346 for hiatal hernia.  Reflux disease is generally rated under DC 7346 for hiatal hernia.


During his December 2007 VA compensation examination, the Veteran reported mild substernal heartburn occurring about twice a week after eating.  He also reported that since Iraq he had had abdominal cramping and loose watery bowel movements after meals.  He denied any dysphagia, nausea, emesis, hematemesis, melena, or constipation.  He also admitted to gaining weight in the past year, not losing weight, so certainly not material or substantial weight loss.

Letters from the Veteran, his wife, and his in-laws dated in August 2008 state that he must go to the bathroom after every meal and has had accidents in the past when he has not been able to reach a bathroom in time.

The Board finds that the Veteran's gastrointestinal disorder does not warrant a rating higher than 30 percent under either DC 7319 or DC 7346, however.  His current 30 percent rating is the highest schedular rating possible under DC 7319 (extra-schedular consideration will be discussed in a later portion of this decision).  His condition also does not warrant a rating higher than 30 percent under DC 7346 because he does not have vomiting, material weight loss, and hemetemasis or other symptoms such as melena with moderate anemia causing severe impairment of health.  The joining of criteria by the conjunctive "and" in a DC does not always require all criteria to be met, except, as here, in the case of a DC like 7346 that uses successive rating criteria, where assignment of a higher rating requires that elements of the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).

The Board finds adequate evidence to consider the Veteran's claimed GERD, acid reflux, and hiatal hernia diagnosed as physiologic reflux at the December 2007 VA examination to be part and parcel of the same gastrointestinal disorder for which he is already service connected.  However, based on the results of that December 2007 VA examination, and his and the other lay statements mentioned, the Board does not find grounds to rate this disability - either individually or collectively - at a level higher than 30 percent.  And as the Veteran's condition has never been more than 30-percent disabling at any time since the granting of service connection, there is no basis to "stage" this rating under Fenderson, either.


IV.  Whether a Higher Initial Rating is Warranted for the Right Shoulder Disability

In May 2008, the RO granted service connection for acromial bursitis of the right shoulder.  The Veteran appealed the assigned 10 percent rating.  But for the reasons and bases discussed below, the Board finds that the evidence supports assigning a higher 20 percent rating for this disability, instead.

When determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged, repetitive use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  In addition to these types of symptoms, other considerations include whether there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 4.45.

The Veteran's right shoulder disability was rated under DC 5019 for bursitis.  DC 5019 indicates the disability should be rated like degenerative arthritis (DC 5003) based on limitation of motion of the affected parts.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to DC 5003, when limitation of motion would be noncompensable, i.e., 0 percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  See 38 C.F.R. § 4.45(f).

Limitation of motion of the shoulder and arm is determined by DC 5201.  Under DC 5201, a 20 percent rating is assigned where motion of the arm is limited to the shoulder level (i.e., 90 degrees of abduction), regardless of whether the major or minor arm, or where motion of the minor arm is limited to midway between the side and shoulder level (i.e., 45 degrees of abduction).  A 30 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side, whereas this warrants an even higher 40 percent rating for the major arm.  See 38 C.F.R. § 4.71a, DC 5201.

Normal shoulder motion is defined as from 0 to 180 degrees of forward elevation (flexion), from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

Records show the Veteran is right-hand dominant (right-handed), so his right arm is considered his major arm, meaning this disability is affecting his major upper extremity.

Applying the above criteria to the facts of this case, the Veteran's symptoms warrant the higher 20 percent rating.

During his December 2007 VA examination, the Veteran reported that he began having pain in the top of his right shoulder while in service.  He also indicated that since service his shoulder pops when he is lying down or carrying something.  He added that his shoulder feels weaker than previously.  The examiner noted that the Veteran's right shoulder had range of motion from 0 to 180 degrees of flexion, from 0 to 160 degrees of abduction, from 0 to 90 degrees of external rotation and from 0 to 90 degrees of internal rotation.  The examiner observed mild tenderness over the acromioclavicular (AC) joint area and mild pain at the end of abduction.  There was no stiffness, swelling, heat, redness, instability, locking or fatigability.  Apprehension and drop arm tests were negative for subluxation and rotator cuff tear.  The examiner diagnosed acromial bursitis of the right shoulder with a mild effect on function, occupational or daily activities.

The Veteran's right shoulder disability warrants the higher 20 percent rating (instead of 10 percent) because, although he had nearly full range of motion during his VA compensation examination, he had pain and weakness on motion.  The minimum rating under DC 5201 for limitation of motion of the major shoulder is 20 percent.  When considering his pain and weakness on motion, his right shoulder disability warrants the minimum compensable rating, i.e., 20 percent, even though he has nearly full range of motion.  See Deluca, 8 Vet. App. 202, 204-7 (1995).  But as he had and apparently continues to have nearly full range of motion, his right shoulder disability does not warrant the even higher rating of 30 percent.

Lastly, as the Veteran's disability has never been more than 20-percent disabling since the granting of service connection, there is no basis to "stage" this rating under Fenderson.


Extra-Schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  
Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must 

determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the now higher 50 percent schedular rating for the Veteran's PTSD with panic disorder, the 30 percent rating for his gastrointestinal disability when considering his IBS and physiologic reflux (GERD and hiatal hernia, etc.), and the now higher 20 percent rating for his right shoulder disability contemplates the frequency, extent and severity of his symptoms in relation to these disabilities, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  Most, if indeed not all, of the evaluation and treatment he has received for these disabilities has been on an outpatient basis, not as an inpatient, much less frequent inpatient.  And the types of symptoms he experiences are contemplated by the applicable schedular rating criteria.  That is to say, the DCs under which his disabilities are rated list his litany of symptoms, so make provision for them.  And regarding his employment, while it is true that his PTSD and panic disorder evidently have made it difficult for him to keep or maintain a job, as reflected, as mentioned, by twice receiving a GAF score of 50, he has never received a lower GAF score - and, specifically, in the lower 31-40 range suggesting he is unable to work on account of this psychiatric disability or any other service-connected disability.  So the DSM-IV makes a clear distinction between being unable to keep a job versus unable to work, entirely.  And the rating, itself, makes provision for difficulty in keeping a job.  See 38 C.F.R. § 4.1.  Hence, there is not the required indication this psychiatric disability or any other service-connected disability, either alone or in combination, has rendered impractical the application of the regular rating schedule standards.  See Thun.

An extra-schedular rating is not warranted in this circumstance.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


V.  Whether Service Connection is Warranted for a Left Knee Disorder

The Veteran filed a claim for service connection for a left knee disorder.  However, as no left knee disability was detected during his December 2007 VA examination or demonstrated elsewhere in either his STRs or VA outpatient treatment records, he has failed to establish that he at least has this claimed condition, much less as a consequence of his active military service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certain conditions like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (i.e., to at least 10-percent disabling) within one year of discharge from active duty.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable p resumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be demonstrated by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning back now to the facts of this particular case.  The Veteran's STRs show no evidence of complaints, evaluation, treatment or diagnosis referable to his left knee.  The lack of any relevant complaints or findings in service is probative evidence against this claim, although not altogether dispositive of this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, VA or private treatment records, etc.).  But the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh evidence, including lay evidence.  And to ultimately have probative value, evidence, so including lay evidence, must be both competent and credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

During his December 2007 VA compensation examination, the Veteran said he began having left knee pain in 2002, so while in service.  He also said his left knee locked up while he was sleeping and that it took several hours for it to get back to normal.  He added that occasionally he has stiffness in this knee, and that it pops when he fully extends his leg.  He also indicated that, approximately six months before that VA examination, his left knee gave out while going up some stairs, so is unstable as well.  He acknowledged not having received any treatment for this knee, however, and the examiner observed there was nearly normal range of motion as the Veteran could extend this knee to 0 degrees and flex it to 135 degrees.  For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

The examiner also indicated the medial collateral ligaments, lateral collateral ligaments, anterior cruciate ligaments, and posterior cruciate ligaments were all intact.  The McMurray's test, which is a measure of instability, was negative.  
X-rays of the left knee showed no fracture or significant arthritic changes.  The examiner concluded there was insufficient clinical evidence to diagnose any condition of the left knee.  Since the examiner based his opinion on a thorough review of the record and personal evaluation of the Veteran, the Board finds this opinion is probative evidence against the claim for service connection inasmuch as it indicates the Veteran does not have any current left knee disability to relate or attribute to his military service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

This unremarkable VA compensation examination is especially significant since none of the Veteran's other post-service medical evaluation or treatment records (whether VA or private) shows any complaints, treatment or diagnosis of a left knee disorder either.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).


VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Here, though, at no time since filing this claim has the Veteran established that he has the claimed left knee disability.  And while, as explained, he is competent even as a layman to proclaim having experienced pain, etc., in this knee since service, he is not competent to ascribe this pain to a particular underlying diagnosis.  And mere pain, alone, without a diagnosed or identifiable underlying malady or condition to account for it, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In balancing the evidence for and against this claim, the Board finds no reason to doubt the credibility of the Veteran, the STRs or the December 2007 VA examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

The Board, however, finds that the December 2007 VA examiner's opinion that there is no left knee pathology - so no ratable disability, is more probative than the Veteran's opinion that he does have a left knee disability because of the VA examiner's medical expertise.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).

Because the Board finds the December 2007 VA examiner's opinion that the Veteran does not have a left knee disability more probative than the Veteran's opinion that he does, the Board finds that service connection for a left knee disability is not warranted.  For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

A higher 50 percent rating for the PTSD with panic disorder is granted, subject to the statutes and regulations governing the payment of VA compensation.

Also granted is service connection for the physiologic reflux (claimed as hiatal hernia, gastrointestinal condition and GERD), though the overall rating for the gastrointestinal disability, so also including the IBS, does not change; the claim for a rating higher than 30 percent for this aggregate disability therefore is denied.

A higher 20 percent rating is granted for the Veteran's right shoulder disability, subject to the statutes and regulations governing the payment of VA compensation.

However, his claim for service connection for a left knee disability is denied.



REMAND

The Veteran also is requesting service connection for asthma and for residuals of a heat injury from excessive exposure.  These remaining claims require further development before being decided, however, and therefore must be remanded.

The Veteran claims his asthma diagnosis and heat injury occurred after his period of active duty (AD) ending in December 2003.  His periods of ACDUTRA and INACDUTRA following his active duty service have not been verified.  He was treated at the Sioux Falls VA Medical Center (VAMC) in July 2004 for respiratory problems.  This record indicates he was on active duty at the time.  Asthma was diagnosed several weeks later in August 2004, however, his duty status at that time remains unclear in terms of whether he perhaps was on ACDUTRA or INACDUTRA.  He reports being on maneuvers at Fort Huachuca in June 2005 and suffering a heat-exposure-related injury.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).

The Court, however, has clarified that the language of 38 U.S.C. §§ 101 and 
1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA in question since his claim for VA benefits is premised on this period of ACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  Id; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

As the Veteran's duty status at the time of the asthma diagnosis and heat injury is essential to his claims, this must be verified prior to the proper adjudication of these claims.

Medical comment also is needed to determine what specific conditions the Veteran has in relation to his respiratory and heat injury complaints and whether these conditions are attributable to verified active military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes conducting a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  


The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As for his claim for service connection for asthma, the Veteran's STRs from his active duty periods from October 2001 to February 2002 and from January to December 2003 do not show any respiratory-related complaints.  Other (later dated) records in the file, however, indicate he was treated in July 2004 for difficulty breathing, a cough, and sinus congestion.  The examiner diagnosed allergic rhinitis, sinusitis and bronchospasm but ruled out asthma based on normal spirometry.  The Veteran's STRs also show normal pulmonary function and spirometry results.  There is an indication of a positive Methacholine test and private pulmonologist records to be forwarded (these records are not in the file).  A Temporary Profile was issued for asthma in August 2004.  An April 2007 VA treatment record indicates no past diagnosis of asthma.  The Veteran reported shortness of breath when in a stressful situation and coughing up yellow sputum occasionally.  He had no sinus congestion or rhinorrhea, and his lungs were clear without wheezes, ronchi, or rales.  His service-connected psychiatric disorder also takes into account he has a panic disorder so presumably experiences greater anxiety when in a stressful situation.


The chest X-ray during the December 2007 VA examination was negative (normal).  The Veteran's nose also was straight with no obstruction or purulence.  As well, there were no nasal polyps, turbinate hypertrophy, purulence or crusting.  His sinuses also were nontender.  There were no oral or pharyngeal lesions, and his tonsils were normal with no injection or exudate.  Spirometry, lung volumes, and diffusion capacity were normal, too.  Methacholine challenge was interpreted as positive.  The examiner did not diagnose asthma or any other respiratory condition.

Based on this medical evidence it is unclear whether the Veteran has asthma or another respiratory condition such as chronic sinusitis or allergic rhinitis and, if he does, whether these conditions are related to his time in Iraq or to some period of ACDUTRA following his time in Iraq.  He indicated that he resumed smoking cigarettes after returning from Iraq and before these conditions were treated in July 2004.  For claims, as here, filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Still, though, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As for the Veteran's claim for service connection for residuals of a heat injury, a private medical record from June 2005 indicates he reported being treated for a heat injury while on maneuvers in Arizona and that he continued to have dizziness, headaches, and blurred vision for several weeks afterwards.  The evaluating physician indicated dizziness, vision problems, etiology uncertain, consider labrynthitis.  The December 2007 VA examiner determined there was insufficient clinical evidence to diagnose any heat injury or any residuals of mild heat injury.

So these claims must be referred to a VA examiner to have him/her review the relevant evidence and determine whether the Veteran has a respiratory disorder such as asthma, chronic sinusitis or allergic rhinitis, or has any residuals of a heat injury, and whether any such condition is attributable to his active duty or ACDUTRA service.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Verify the Veteran's duty status from July-August 2004 when he received a diagnosis of asthma and later in June 2005 when he reports sustained a heat exposure related injury.

2.  Then schedule a VA compensation examination to determine whether the Veteran has a respiratory disorder such as asthma, chronic sinusitis or allergic rhinitis, and its etiology.  

In particular, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) that any diagnosed respiratory disorder either:  (1) initially manifested during the Veteran's active military service from October 2001 to February 2002 and from January to December 2003, such as from the inhalation of smoke from burning fuels or other air pollutants while stationed in Iraq in 2003; (2) alternatively initially manifested during a subsequent period of ACDUTRA in 2004 or 2005; or (3) is instead more likely related to or the result of post-service tobacco use, i.e., smoking.


All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim.  In the event he fails to report, the Board will have to consider the claim based on the evidence already on file.  38 C.F.R. § 3.655.

3.  Also schedule a VA examination to determine whether the Veteran has any residuals of a heat injury in June 2005.  

All necessary diagnostic testing and evaluation needed to make this determination should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.


The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim.  In the event he fails to report, the Board will have to consider the claim based on the evidence already on file.  38 C.F.R. § 3.655.

4.  Upon completion of the above development, readjudicate these remaining claims for service connection for asthma and for residuals of a heat injury in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to respond to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


